     Case 2:21-cv-00080-JAD-NJK Document 29
                                         28 Filed 08/22/21
                                                  08/13/21 Page 1 of 2




 1    JENNY L. FOLEY, Ph.D., ESQ.
      Nevada Bar No. 9017
 2    E-mail: jfoley@hkm.com
      REX MARTINEZ, ESQ.
      Nevada Bar No. 15277
 3    E-mail: rmartinez@hkm.com
      HKM EMPLOYMENT ATTORNEYS LLP
 4    1785 East Sahara, Suite 300
      Las Vegas, Nevada 89104
 5    Tel: (702) 805-8340
      Fax: (702) 805-8340
      Attorneys for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
       BRIAN KRONMEYER, an Individual,
 9                                                      CASE NO.: 2:21-cv-00080-JAD-NJK
                           Plaintiff,
10
       vs.                                                     STIPULATION AND ORDER TO
11                                                              DISMISS WITH PREJUDICE
       FEDEX FREIGHT, INC, a foreign
12     corporation,                                                    ECF No. 28
13                         Defendant.
14

15           Plaintiff, BRIAN KRONMEYER, (“Plaintiff”), and Defendant, FEDEX FREIGHT,

16    INC. (“Defendant”) by and through their counsel of record, hereby stipulate and agree to the

17    dismissal of this action in its entirety, with prejudice, with each party to bear its own costs and

18    attorneys’ fees.

19    ///

20    ///

21    ///

22    ///

23    ///

24    ///
                                                 Page 1 of 2
     Case 2:21-cv-00080-JAD-NJK Document 29
                                         28 Filed 08/22/21
                                                  08/13/21 Page 2 of 2




 1           The parties agree that neither party shall be deemed to be a prevailing party in this action

 2    and that neither party will file for an award of attorneys’ fees or costs pursuant to any rule,

 3    statute, or law, whether local, state, or federal, in any forum that would be available.

 4    Dated: August 13, 2021                           Dated: August 13, 2021

 5
      HKM EMPLOYMENT ATTORNEYS LLP                     OGLETREE, DEAKINS, NASH, SMOAK &
 6                                                     STEWART, P.C.

 7    By: /s/ Jenny L. Foley ______________
      JENNY L. FOLEY, Ph.D., ESQ.                      By: /s/ Amy L. Howard ________________
 8    Nevada Bar No. 9017                              AMY L. HOWARD, ESQ.
      E-mail: jfoley@hkm.com                           Nevada Bar No. 13946
 9    REX MARTINEZ, ESQ.                               Wells Fargo Tower
      Nevada Bar No. 15277                             3800 Howard Hughes Parkway, Suite 1500
10    E-mail: rmartinez@hkm.com                        Las Vegas, NV 89169
      1785 East Sahara, Suite 300
11    Las Vegas, Nevada 89104                          DONALD H. SNOOK (admitted pro hac vice)
      Telephone: (702) 805-8340                        8285 Tournament Drive, 2nd Floor
12    Facsimile: (702) 805-8340                        Memphis, TN 38125

13
      Attorneys for Plaintiff                          Attorneys for Defendant

14
                                                   ORDER
15
                                                  IT ISNo.
              Based on the parties' stipulation [ECF    SO28]
                                                           ORDERED:
                                                              and good cause appearing, IT IS
16
       HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
17     its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                  ___________________________________
                                                  UNITED STATES DISTRICT JUDGE
18
                                                     _________________________________
                                                   DATED:
                                                     U.S. District Judge Jennifer A. Dorsey
19
                                                     Dated: August 22, 2021
20

21

22

23

24
                                                 Page 2 of 2
